Exhibit 10.1

 

FIRST AMENDMENT TO OPTION AGREEMENT

 

This First Amendment to Option Agreement (“First Amendment”), dated as of 
August 29,  2008, is by and between TexCal Energy South Texas, L.P. whose
address is 1021 Main Street, Suite 2500, Houston, Texas 77002 (“Optionor”), and
Denbury Onshore, LLC, whose address is 5100 Tennyson Parkway, Suite 1200, Plano,
Texas 75024 (“Optionee”).  Optionor and Optionee are sometimes together referred
to herein as “Parties”.

 

WHEREAS, Optionor and Optionee entered into that certain Option Agreement dated
November 1, 2006 (the “Option Agreement”) pursuant to which Optionor granted
Optionee an Option to Purchase certain Assets, as defined in the Option
Agreement;

 

WHEREAS, Optionee has advised Optionor that it will elect to exercise the Option
to Purchase subject to the agreement of Optionor to amend the Option Agreement
as requested by Optionee; and

 

WHEREAS, Optionor is agreeable to the amendments proposed by Optionee as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:

 

Section 1.                                            Defined Terms.Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
such terms in the Option Agreement.

 

Section 2.                                            Option Exercise.

 

Optionee hereby exercises its Option to Purchase the Assets, and accordingly,
pursuant to the provisions of Section 2.4 of the Option Agreement, hereby
delivers to Optionor the attached Option Exercise Notice in the form of
Exhibit “G” to the Option Agreement.  The Exercise Effective Time shall be
7:00 a.m. Central Standard Time on January 1, 2009.

 

Section 3.                                            Amendments.  The Option
Agreement is hereby amended as follows:


 


(A)                                            SECTION 2.7 IS AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

2.7                      Development Plan and Capital Expenditure Commitment.

 

(a)                                                        In the event Optionee
exercises its option to purchase the Assets, Optionee shall (i) prior to
June 30, 2009, submit to Optionor a development plan for the CO2 flood of the
West Hastings Unit (the “Development Plan”), which plan

 

1

--------------------------------------------------------------------------------


 

shall include various milestones including completion of a pipeline connecting
the Jackson Dome Field in Mississippi to the Hastings Field via Donaldsonville,
Louisiana, or other pipeline or alternative delivery system that would result in
a lower CO2 cost to the Hastings Field, a framework for spending the Required
Cumulative Capital Expenditure Amounts, and the commencement of CO2 injection in
the West Hastings Unit and (ii) commit to spend one hundred seventy-eight
million six hundred seventy four thousand dollars ($178,674,000.00) of
cumulative capital expenditures (the “Required Cumulative Capital Expenditure
Amounts”) as outlined in the Development Plan for field development and
facilities for enhanced production operations in the West Hastings Unit. 
Optionee shall spend the Required Cumulative Capital Expenditures Amounts on or
before the Commitment Dates set forth below:

 

“Commitment Date”
By end of Calendar Year

 

“Required Cumulative Capital
Expenditure Amount”

 

 

 

 

 

2010

 

 

$

26,801,000

 

2011

 

 

$

71,469,000

 

2012

 

 

$

107,204,000

 

2013

 

 

$

142,939,000

 

2014

 

 

$

178,674,000

 

 

If the Optionee spends in excess of one hundred seventy-eight million six
hundred seventy four thousand dollars ($178,674,000.00) prior to the end of
2014, the development obligation has been fulfilled.

 

(b)                                             In the event Optionee fails to
spend the Required Cumulative Capital Expenditure Amount by the Commitment Dates
set forth in (a) above, Optionee shall pay Optionor a cash payment equal to ten
percent, (10.0%) of the difference between (i) the Required Cumulative Capital
Expenditure Amount for the applicable Commitment Date and (ii) the cumulative
capital expenditures actually expended by Optionee from the Exercise Effective
Time through such applicable Commitment Date (hereinafter referred to as the
“Shortage Payment”).   Said Shortage Payment shall be paid by Optionee to
Optionor within thirty (30) days after each Commitment Date.

 

(c)                                  If Optionee is not injecting at least an
average of 50 mmcf/day of CO2 (total of purchased plus recycled) in the West
Hastings Unit (“Minimum Injection Rate”), which gas shall be delivered to the
Hastings Field via the Donaldsonville to Hastings pipeline or other pipeline or
alternative delivery system that would result  in a lower CO2 cost to the
Hastings Field, for the 90 day period preceding January 1, 2013, Optionee shall,
within 30 days of such date, either

 

2

--------------------------------------------------------------------------------


 

(i) relinquish its rights to initiate (or continue) tertiary operations and
reassign to Optionor all Assets previously assigned to Optionee, for the value
of such Assets at that time based on the methodology outlined in Section 2.5,
except the NPV discount rate described in Section 2.5(b)(i)(4) shall be twenty
percent (20%) rather than ten percent (10%), or (ii) begin making additional
Shortage Payments to Optionor in an amount equal to twenty million dollars
($20,000,000.00) less Shortage Payments paid pursuant to Section 2.7(b) for the
calendar year ending December 31, 2012, and thirty million dollars
($30,000,000.00) less Shortage Payments paid pursuant to Section 2.7(b) for each
subsequent calendar year  until the CO2 injection in the Hasting Field equals or
exceeds the Minimum Injection Rate.  If Optionee elects to relinquish its rights
as set forth herein and Optionor accepts such relinquishment, Optionee shall
have no further rights or obligations with respect to the Assets. 
Notwithstanding the relinquishment option described in this Section 2.7(c), 
Optionor shall have the option to reject such relinquishment, in which case
Optionee shall retain the Assets and the Shortage Payment shall be deemed waived
for that year and the Minimum Injection Rate requirement will be deferred until
the next anniversary of the Exercise Effective Time.

 

Section 4.                                            Amendment and
Ratification.

 

Upon the execution hereof, this First Amendment shall be deemed to be an
amendment to the Option Agreement, and the Option Agreement, as modified hereby,
is hereby ratified, approved and confirmed to be in full force and effect in
each and every respect.

 

(signatures on following page)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

 

TEXCAL ENERGY SOUTH TEXAS, L.P.

 

 

 

 

By: TEXCAL ENERGY (GP) LLC.

 

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

DENBURY ONSHORE, LLC

 

 

 

 

 

By:

/s/ H. Raymond Dubuisson

 

 

H. Raymond Dubuisson

 

 

Vice President-Land

 

4

--------------------------------------------------------------------------------